Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on September 10, 2021 for the patent application 17/472,566.   Claims 1 – 10 are pending in the application.

Drawings Objections

New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because the fonts in figures 9A – 16D are difficult to read and please correct all handwritten characters in figures 9A – 16D.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections

Claims 4, 5 and 9 are objected to because of the following informalities: The last limitation of claims 4, 5 and 9 does not end with a period (.).   The Examiner is interpreting this as a typographical error.   Appropriate correction is required.






Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 10 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 6 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.   Claim 6 recites the limitations of:

( A ) presenting, by a processor, a payment interface element at an input interface of a messaging application on a user device; 

( B ) receiving, by the processor, a selection of the payment interface element, wherein 20the payment interface element on the input interface of the user device executes independently of the messaging application; 

( C ) detecting, by the processor, a recipient for a payment transaction during an interaction between at least two user devices through the messaging application based on the selection of the payment interface element;

( D ) presenting, by the processor, an identifier corresponding to the detected recipient, wherein the identifier represents account information of the recipient; and 

( E ) executing, by the processor, a payment transaction between the user device and the recipient based on the identifier.  


These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 6 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 6 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 1.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “presenting” and “receiving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 6, limitation ( A ) – ( E ) above in Applicant’s specification para [0020], which discloses “The system and method disclosed herein describes an integrated payment system, the system comprising a memory and a processor operatively coupled to the memory. The processor is configured to present a payment interface element at an input interface of a messaging application on a user device, receive a selection of the payment interface element, wherein the payment interface element on the input interface of the user device executes independently of the messaging application, detect a recipient for a payment transaction during an interaction between at least two user devices through the messaging application based on the selection of the payment interface element, present an identifier corresponding to the detected recipient, wherein the identifier represents account information of the recipient, and execute a payment transaction between the user device and the recipient based on the identifier.“.  

Also, claim 6, limitation ( A ) - ( C ) above in Applicant’s specification para [0051], which discloses “The user application renders an input field on a graphical user interface (GUI) of the user application that allows User X to enter a message there within. When User X performs an input action, for example, a click action, in the input field, the input field is focused and the keyboard is opened or launched 201. The integrated payment system renders a payment interface element, for example, a pay icon or a currency icon on a top row of the keyboard. When User X taps or clicks 202 the pay icon, the integrated payment system  renders  transaction  management  options,  for example, a pay option, a receive payment option, a payment settings option, a balance enquiry option, etc., on the key­ board. The integrated payment system determines 203 whether User X has setup an account in the integrated payment system. If User X has not setup an account in the integrated payment system, the integrated payment system executes an account setup operation 204 as disclosed in the detailed description of FIG. 3, for setting up an account for peer-to-peer (P2P) transactions.“.  

Also, claim 6, limitation ( A ) and ( B ) above in Applicant’s specification para [0047], which discloses “The integrated payment system executes 105 the payment transaction between the sender and the detected recipient using the identifier and/or the account information linked to the identifier. The integrated payment system employs the user application only to automatically detect the recipient with whom the sender communicates and determine the linked account, for example, a bank account or a UPI account of the recipient. In an embodiment, a user is required to set permissions in the input interface that allow the integrated payment system in the input interface to access the identifier of the recipient and the account information linked to the identifier. The integrated payment system can be linked to any bank account. The integrated payment system integrated within other input interfaces, for example, browser interfaces, allows users to perform transactions with other users through the browser interfaces.“. 

Also, claim 6, limitation ( A ) - ( C ) above in Applicant’s specification para [0045], which discloses “FIG. 1illustrates a flowchart of a method for managing payment transactions within an input interface, according to an embodiment of the embodiments herein. As used herein, "input interface" refers to an interface rendered on a user device, for example, a smartphone, for receiving one or more inputs from a user. For example, the input interface is a keyboard or a virtual keyboard that is invoked on the user device when a user clicks on an input field such as a text field provided by a user application such as a messaging application or a chat application. In another example, the input interface is a browser interface deployed on a browser application. In the method disclosed herein, a payment system is integrated 101 within the input interface invoked on the user device, independent of a user application, for example, a messaging or messenger application, a chat application, etc.“.  

Also, claim 6, limitation ( A ) – ( C ) and ( E ) above in Applicant’s specification para [0024], which discloses “The embodiments herein automatically identify the
recipient with whom the sender is communicating, identifies bank accounts or UPI accounts linked to an account number, a phone number, or other identifier of the recipient, and proceeds with execution of payment transactions from within the input interface. Also, if a bank account or a UPI account is not connected or linked to the input interface, the embodiments herein execute the complete process of linking directly from within the input interface, thereby precluding a requirement for switching between applications on the user device to perform basic account setup operations and making the linking process more convenient for the user.“.   Similar arguments apply to claim 1.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 6 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 6 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 5 and 7 - 10 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 5 and 7 - 10 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 5 and 7 - 10 clearly further define the abstract idea as stated above and claims 2 – 5 and 7 - 10 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 5 and 7 - 10 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 10 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 10 and 1 – 5 are rejected under 35 U.S.C. 103 as being obvious over Thomas M. Isaacson et al.  (Pub. # US 2020/0382480 A1 – herein referred to as Isaacson) in view of Ilya Oskolkov et al.  (Pub. # US 2013/0060678 A1 – herein referred to as Oskolkov).

Re: Claim 6, Isaacson discloses an integrated payment method, the method comprising steps of: 
presenting, by a processor, a payment interface element at an input interface of a messaging application on a user device (Isaacson, [0738] -  The social media platform can include a messaging application on a user device. The method can further include transmitting, from the messaging application, to a software module on the user device, and via a software module application programming interface that defines a protocol for communicating data between the social media platform and the software module, a payment request for the software module to authorize transmission of authorized payment data of the second entity and, in response to the payment request, receiving, from the software module and via the software module application programming interface, the authorized payment data. The payment process can be achieved through the use of one or more of the APIs disclosed herein, such as the payment request API and the payment handler APL.); 
receiving, by the processor, a selection of the payment interface element, wherein 20the payment interface element on the input interface of the user device executes independently of the messaging application (Isaacson, [0739] -  The social media platform can include a messaging application on a user device. The method can further include transmitting, from the messaging application, to a software module on the user device, and via a software module application programming interface that defines a protocol for communicating data between the social media platform and the software module, a payment request for the software module to authorize transmission of authorized payment data of the second entity and, in response to the payment request, receiving, from the software module and via the software module application programming interface, the authorized payment data. The payment process can be achieved through the use of one or more of the APIs disclosed herein, such as the payment request API and the payment handler APL.); 
detecting, by the processor, a recipient for a payment transaction during an interaction between at least two user devices through the messaging application based on the selection of the payment interface element (Isaacson, [0744] -  The social media platform can include at least in part a messaging application on a user device. The cryptocurrency payment can be initiated at least in part according to operations including transmitting, from the messaging application, to a software module on the user device, and via a software module application programming interface that defines a protocol for communicating data between the social media platform and the software module, a payment request for the software module to authorize transmission of authorized payment data of the second entity and, in response to the payment request, receiving, from the software module and via the software module application programming interface, the authorized payment data. The software module authorizes the authorized payment data by: (1) retrieving, based on the payment request and via the software module application programming interface, the authorized payment data for the payment from one of the user device operating the software module or a network-based entity separate from the user device and (2) communicating, to the messenger application, from the software module and via the software module application programming interface, the authorized payment data.).  
However, Isaacson does not expressly disclose:  
presenting, by the processor, an identifier corresponding to the detected recipient, wherein the identifier represents account information of the recipient; and 
executing, by the processor, a payment transaction between the user device and the recipient based on the identifier.
In a similar field of endeavor, Oskolkov discloses:
presenting, by the processor, an identifier corresponding to the detected recipient, wherein the identifier represents account information of the recipient (Oskolkov, [0091], [0102], -  FIGS. 1-3. In yet other exemplary embodiments of methods 600, sending the fund transfer notification via the user interface component can also include sending a message conforming to a money transfer messaging protocol, for example, where the message can comprise a subset of items of user identifying information, a subset of items of prospective fund transfer recipient identifying information, and/or the amount of the fund transfer request, as well as other information, data, commands, and so on, intended to effect the funds transfer, or which are related thereto.); and 
executing, by the processor, a payment transaction between the user device and the recipient based on the identifier (Oskolkov, [0118] -  As can be understood, device 106 can further comprise means for entering an amount of the fund transfer request via the user interface and/or sending a fund transfer notification via the user interface to the prospective fund transfer recipient, as well as can be further configured to perform various aspects as described herein, regarding FIGS. 1-10, etc. as well as additional and/or ancillary aspects as further described below regarding FIGS. 11, 12, and 13-16. Moreover, as further described above regarding a money transfer protocol, the means for sending of device 106 can be further configured to send a message conforming to a money transfer protocol, where the message comprises a subset of items of user identifying information, a subset of items of prospective fund transfer recipient identifying information, and an amount of the fund transfer request, as well as other information, data, commands, and so on, intended to effect the funds transfer, or which are related thereto in addition to omitting, obscuring, excluding, or removing information that can reveal the withdrawal account of the user prior to the sending the fund transfer notification.).
Therefore, in light of the teachings of Oskolkov, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Isaacson, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a transfer money plugin or user interface component configured to allow money transfer messages to be sent to a recipient specified from within an existing communications application.

5 Re: Claim 7, Isaacson discloses the method of claim 6 comprises 
generating, by the processor, transaction information corresponding to the executed payment transaction, and sending the generated transaction information to the recipient through a programmatic simulation of an action key press (Isaacson, [0394], [0411] -  FIG. 17F illustrates another aspect 1782 of using the communicating payment data. After the user has navigated through a website and initiates a checkout process 1787, the webpage should create a payment request which is typically initiated when the user clicks "buy" button. The payment request can include method data, details and options. The method data can include required payment method data that includes payment method identifiers, required transaction information, and optional information such as shipping or contact information that should be returned. In one aspect, the payment amount could be negative and the payment request API could be used to process returns or discounts. Of course, in this aspect, money would flow from the merchant site through the browser API to the user's digital wallet or payment account.).  

Re: Claim 8, Isaacson discloses the method of claim 6 comprises 
accessing a payment gateway from the input interface 10of the messaging application, and linking the identifier of the detected recipient to the payment gateway within the input interface, and wherein the step of linking the identifier comprises linking at least one of an account number, a phone number, or other identifier of the recipient to at least one of identification of bank accounts or a unified payments interface (UPI) account of the recipient (Isaacson, [0154], [0397] -  The merchant site 1744 then, as part of the payment process, calls a REST service (which is known by those of skill in the art for processing payments) or other similar service with the encrypted token and payment data 1766 which communicates the data to a commerce server 1748. The server 1748 submits the cart to order 1768 and authorizes the payment 1770 to a payment gateway 1752. An "ok" signal 1772 is transmitted back to the commerce server 1748 which communicates 1774 a return payment status to the merchant site 1744. The payment, having been processed and confirmed, causes the merchant site 1744 to dismiss the payment sheet 1776 and display an order confirmation to the user 1778.).  

15Re: Claim 9, Isaacson discloses the method of claim 6 comprises 
executing transaction management operations, and wherein the transaction management operations comprise at least one of an account setup operation, a payment transfer operation, a payment collection operation, an invitation, a support operation, and a balance enquiry handling operation (Isaacson, [0544] -  Additional concepts regarding a payment processor processing a payment to a site are discussed next. In one aspect, a method includes receiving, at a browser and via a browser payment request application programming interface that defines a first protocol for communicating information about purchases between a site and the browser, a payment request having data associated with a purchase of a product from the site for a user and, based on the payment request, transmitting, from the browser and via a browser payment handler application programming interface that defines a second protocol for communicating data between the browser and a payment service, a request to process a payment for the product to the payment service. The method according to this aspect can include receiving, at the browser and via the browser payment handler application programming interface, a confirmation, from the payment service, that the payment service has processed the payment for the product to the site.).  

Re: Claim 10, Isaacson discloses the method of claim 6 comprises 
identifying context of the interaction between a user 20corresponding to the user device and the recipient, and rendering a notification of payment options available on the input interface based on the context, and wherein the detection of recipient includes at least one of identification of bank accounts or a unified payments interface (UPI) accounts linked to at least one of an account number, a phone number, or other identifier of the recipient (Isaacson, [0561] -  For example, one method could be to use a username and password stored with the browser 1806. Another method could be a credential service, separate account, or network device that could be accessed by the browser 1806 or the site 1816. The user could be presented with an option (visual interface, spoken interface or interaction, text, multi-modal interface, etc.) to choose which approach to use for login. With the chosen approach, the API 1818 could be used to pass credential data from the browser 1806 to the site 1816 or from a network device 1810 to the site 1816, according to the chosen method and according to an API 1818 or any standardized protocol. Such a site 1810 could be an identity provider that will authorize the user and that the site can trust to be correct. Such providers could be, for example, Google, Facebook, or any other entity. The interface could also provide a choice amongst different users as well. The communicated data could be a token or tokens for security or the username and/or password directly.).

Re: Claim 1, Claim 1 is a system claim corresponding to method claim 6.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 2, Claim 2 is a system claim corresponding to method claim 7.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 3, Claim 3 is a system claim corresponding to method claim 8.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claim 8.

Re: Claim 4, Claim 4 is a system claim corresponding to method claim 9.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claim 9.

Re: Claim 5, Claim 5 is a system claim corresponding to method claim 10.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 10.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696